This was a motion to the county court to direct the application of $ _____, which was raised from the sale of the real estate of Thomas D. Crain, deceased, and paid into the office of the clerk of the county court.
Thomas D. Crain died in April, 1842. At the time of his death justices' executions in favor of H. G. Parish and others, the present plaintiffs, against the said Crain were in the hands of one E. G. Mangum, a constable, all being tested 16 or 17 March, 1842. The personal property of the said Crain having been all seized by the sheriff of Orange by virtue of an execution issuing from the February term preceding of the county court, the said Mangum, on 1 June, 1842, levied the justices' executions in his hands on a storehouse in Hillsboro belonging to the estate of the said Crain, and returned them, with the levies indorsed, to August term of the county court of Orange, when (280)  they were placed on the docket. On the last day of that term, on motion of the counsel of the administrator of the said Crain, the court directed all the said execution cases to be dismissed. At November term following, on affidavit filed, the court directed the cases to be reinstated on the docket nunc pro tunc, and ordered notice to issue to the heirs at law of the said Crain of the levies aforesaid. The causes were continued on the docket until May Term, 1843, when, notices having been served, orders were made in three of the cases that writs of ven. exp. issue. In the other two cases, for want of the papers which should accompany the executions, orders were not made, but the cases continued until August term, when, the papers being filed, orders were made in these also. Writs of ven. exp. issued in all these cases from August to November term, when the property was sold.
The defendants obtained judgments at February Term, 1843, against the administrator of Crain, the plea of fully administered being found in his favor; and they severally issued writs of sci. fa. to the heirs at law to show cause why the real estate should not be sold to satisfy their recoveries. These having been returned served to May term following, judgments were entered according to the sci. fas. From August term following executions against the real estate of Crain were issued on these judgments to the sheriff, and he sold the house and lot levied on under all the process in his hands, and brought the money into court. It was ordered by the county court that the moneys raised by the sale should be applied, in the first place, to the satisfaction of the justices' executions of the plaintiffs' pro rata, and, if there should be a surplus, then to the satisfaction of the executions of the defendants in like manner. From this order the defendants appealed to the Superior Court.
On the appeal coming up to the Superior Court, his Honor declared his opinion to be that the levy of the justices' executions, the order of *Page 203 
sale, and the sale were invalid. At common law, lands of a deceased debtor were not subject to the payment of his debts in the hands of the heir unless the heir was specially bound. The act of 1784 provides that sci. fa. to subject the lands may be issued after a            (281) judgment against the administrator. The act of 1794 authorizes justices' executions to be levied upon land, and returned to court for an order of sale; and the act of 1828 requires that notice shall be served upon the defendant in the execution before the order of sale is made. The proceeding in this case does not conform to the provision of either act. The act of 1784 is out of the question. The act of 1794 directs a levy upon the land of the defendant in the execution. The act of 1828 directs notice to the defendant in the execution. There is no provision for a levy upon land in the hands of the heir or for notice to the heir. This proceeding would be valid as to personal property, but there are many distinctions between them. Personal property, when levied on, may be sold, even after the execution was out, without an order of sale. As to real property, there must be an order of sale. Personal property was the appropriate fund for the payment of debts at the common law, and the common law provides modes to subject it. Real property was not liable, except by statute, and the mode to subject it must be provided by statute. A court has no authority to adopt, in reference to real property, a mode applicable at common law to personal property.
The court, therefore, adjudged that the order of the county court be reversed, and that the sheriff be directed to apply the money to the satisfaction of the executions of the defendants pro rata; the excess, if any, to be paid over to the heirs at law.
From this judgment the plaintiffs appealed to the Supreme Court.
The plaintiffs' justices' executions were issued in the lifetime of Crain, and they were levied on the land after his death, but before the return days of the said executions. Were the said levies by the constable good in law? If a sheriff have in his hands a fi. fa. issued from a court of record, tested before the death of the defendant in it, he may both levy and sell the land after the death of the defendant, if he do it before the return day. Bowen v. McCullough, 4 N.C. 684; Wood v. Harrison, 18 N.C. 356. But if the sheriff levies on land, and does not sell it before the return term, and the defendant dies; then a venditioni cannot issue to sell it before the heirs are made parties by scire facias. Samuel v. Zachery,26 N.C. 377. But it is said that under a justice's execution the land is bound only from the time of levy by the constable. *Page 204 
That is true. Lash v. Gibbons, 5 N.C. 266; Ellars v. Ray, 9 N.C. 568. But by the act of Assembly, Rev. Stat., ch. 268, sec. 16, the personal
property of the defendant, in a justice's execution, is bound only from the levy. Yet this Court has decided, McCarson v. Richardson, 18 N.C. 561, that if the defendant die after the teste of such execution and before the levy, his administrator is bound thereby, and the goods in his hands may be levied upon and sold without a scire facias to revive the (283)  judgment. The court furthermore said that the act of 1828 was passed only for the protection of purchasers from the defendant in the execution. In this State the rule of the common law as to the lien of a fi. fa. upon chattels has been extended to land, when sought to be subjected by that writ. Ricks v. Blount, 15 N.C. 128. But in favor of purchasers from the defendant in the execution, and also in favor of other execution creditors, who may first levy on it, the land is not bound until the levy is actually made by the officer under a justice's execution. If the defendant in a justice's execution die after the issuing thereof, and before the return day, then his heir at law cannot stand in a better situation to resist the constable's right to levy on the land (which was the defendant's at the teste of the execution) than the administrator can since the act of 1828, as to the chattels. When in such cases the land is levied on, and the proceedings are returned into court for an order of sale, as the act of Assembly of 1828 requires the officer to serve the defendant with notice in writing at least five days before the term to which the execution is returnable, although the act has not in so many words declared that if the defendant in the execution should die the said notice should then be served on the heir or devisee; still we think it is so clearly within the meaning of the Legislature that the heir should be notified that we must construe it as if such words were actually inserted in the act, in order to carry out the evident meaning of the Legislature. The notice to the heirs was in the nature of a scire facias, and perhaps on the return of it into court they might have shown that there was personal property which the constable knew of and might have levied on sufficient to satisfy the debt; or they, as heirs, might have shown that they had a right to retain their own debt against the land, or any other proper matter to induce the court to stay the order of sale. In England, by the statute of frauds, 29 Car. II, it is enacted that no writ of fieri facias or other writ of execution shall bind the property or the goods of the party against whom such writ of execution issued forth but from the time that such writ shall be (284)  delivered to the sheriff. But, notwithstanding, the courts of that country decided that the statute was passed solely to protect purchasers, and that the goods are bound against the defendant and his representatives, as they were at the common law from the teste; and, therefore, goods of a *Page 205 
testator in the hands of his executor may be taken on a fi. fa. against his testator bearing teste before his death. Bragner v. Langmead, 7 Term, 20;Wagborne v. Langmead, 1 Bos. and Pul. 571; Watson on Sheriffs, 176, 177.
We have seen that in this State the general rule as to the lien under a fieri facias upon chattels and lands stand upon the same footing. Then, as the act of 1828 binds personal property only from the levy in favor of purchasers, and not in favor of the executor or administrator, so we must now declare that the decisions which have heretofore been made in this State, that a constable's levy on the land under a justice's execution bound the land only from the levy, were made only to protect purchasers from the defendant in the execution, and also such execution creditors as had made a prior levy, although under a junior execution. The heir must stand as his ancestor, the defendant in the execution, did, with the exception of the privilege of pleading a retainer, etc., on the return into court of the notice to him to show cause why the order of sale should not be made. The argument for the defendant is founded on the omission in our statute to give a scire facias
against heirs, except upon a judgment first had against the administrator, and on the further circumstance that at common law an action of debt would not lie against the heir on a justice's judgment. But the inference does not follow that, therefore, there is no direct remedy against the lands of the deceased debtor, but only through the circuitous route of a suit on the judgment against the administrator. Why should the administrator be sued? It is only for the protection of the heir by having the personal estate applied first to the satisfaction of the debt. Now, the very levy by the constable implies and affirms that there is no personal estate; and, being made in the lifetime of the ancestor, either actually or, in legal contemplation, by relation, that fact is established against the heir, because it was established against (285) the ancestor. But suppose the return of the constable not to be conclusive on that point, and that it is open to the heir to show that there are personal assets in the hands of the administrator — a point not now necessary to be decided, and on which we express no opinion — it does not follow that the administrator must be sued in the first place, but only that the heir may plead that there are personal assets, and, if it be so found, that the creditor cannot have execution of the lands. It is true that in such case he would not have execution against the administrator, as provided by the statute upon a verdict on the issue taken by the heir upon the point of assets, because the administrator would not be a party in any way to the proceeding. To proceed in this way against the heir would, therefore, be at a risk to the creditor of paying cost; whereas, if he brought in the administrator, and then the *Page 206 
heir, according to our statute, he must have execution against the administrator, or the land descended for both debt and costs. Then, no possible injury can be sustained by the heir by such a proceeding; for either he may avail himself of the prior liability of the personal estate or, if not, it is only because his ancestor was concluded on that point. Therefore, the creditor by judgment against the ancestor ought not to be compelled to go through all the forms of an original writ before he can touch the debtor's land. And although our acts do not give any original action against the heir, and at the common law he is only liable in debt upon the ancestor's obligation, in which he bound the heir, and not on a judgment, yet the creditor is not remediless upon such judgment against the heir and all others, the terre-tenants, to subject the lands to execution (Sir William Hobart's case, 3 Rep., 12; 2 Saund., 7, Note 4); for the law will not deprive the creditor of the benefit of his lien on the land by the death of the debtor. Such would be the case if the judgment were in a court of record. Within the same reason is the lien created by the levy of a justice's execution (286)  in the ancestor's lifetime. Suppose, for example, that this levy had in fact been made and returned before Crain died, and that notice had been given to him: what reason, founded in justice or law, can be assigned for putting a full stop to that suit, annulling the levy and lien on the land, and turning the creditor back to a new suit against the administrator, and leaving him no better off than a simple contract creditor? It stands precisely on the principle on which the common law gives the scire facias on a judgment against the terre-tenants; and the creditor is entitled to have satisfaction out of the lands levied on, as a fund specially appropriated, as against the ancestor and the heir, to that purpose. It is not material whether the heirs could have pleaded personal assets or not. If they could, they did not; and judgment was taken against them to sell the land levied on, and the execution refers to and enforces that levy; and it is not for another creditor to dispute its propriety, who comes in afterwards.
We are of opinion that the judgment of the Superior Court should be reversed and that the judgment of the county court should be affirmed.
PER CURIAM.                                            Reversed.
(287)